DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 11/12/2020 for application number 17/096,640. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit of PRO Application Number 62/934,063 filed on 11/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reference Cited but not Used
Dillahunt et al. (US 2012/0253660 A1) – describes a system for determining tasks and location information associated with each task to be completed. The system can then best determine a route to complete the task.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US 2012/0271676 A1) in view of Fox et al. (US 2020/0050997 A1).

Regarding claim 1, Aravamudan teaches a system for integrated resource processing and dynamic performance of electronic activities, the system comprising: 
provide a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device [Fig. 1, Para. 41, a system to aggregate information for a user to present context based notifications]; 
determine one or more resources associated with the user, based on analyzing user resource data extracted from one or more resource data systems [Fig. 1, (102), Para. 41, the event stream aggregator collects information from different modules to determine related information]; 
in response to determining the one or more resources associated with the user, present one or more graphical user interface (UI) elements at the central user interface, wherein each of the one or more graphical UI elements is associated with the one or more resources [Fig. 6, (602), Para. 67, displays a set of notifications based on collected data]; 
Fig. 6, Paras. 67-68, determine context information (i.e. location and time) of user]; and 
in response to determining the first user activity, in real-time, modify the one or more graphical UI elements presented at the central user interface [Fig. 6, Paras. 67-68, present the notifications in an order related to the context information].  

But, Aravamudan does not explicitly teach wherein the system is configured to construct a dynamic integrated interface in real- time structured for performing electronic activities associated with user electronic communications and records in an integrated manner from a single interface, at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device perform the functions.
However, Fox teaches wherein the system is configured to construct a dynamic integrated interface in real- time structured for performing electronic activities associated with user electronic communications and records in an integrated manner from a single interface [Fig. 4, Para. 129, interface for scheduling module], at least one memory device with computer-readable program code stored thereon [Figs. 1-2, ( 106), Paras. 93, 126-127, memory]; at least one communication device [Figs. 1-2, (110), Paras. 92, 126-127, communication network]; at least one processing device operatively coupled to the at least one memory device and the at least one communication device [Figs. 1-2, (212, 214), Paras. 92, 126-127, processor(s)], wherein executing the computer-readable program code is configured to cause the at least one processing Fig. 7, (702-704), Para. 132, information is collected about user]; in response to determining the one or more resources associated with the user, present one or more graphical user interface (UI) elements at the central user interface, wherein each of the one or more graphical UI elements is associated with the one or more resources [Fig. 7, (718), Para. 132, present travel itinerary and tickets to user]; determine a first user activity associated with a first resource of the one or more resources [Figs. 7-8, Para. 133, determine travel itinerary information and any modifications or changes to travel plans (i.e. user name, date, time, etc.)]; and in response to determining the first user activity, in real-time, modify the one or more graphical UI elements presented at the central user interface [figs. 7-8, Para. 133, update the corresponding travel information (i.e. travel data, tickets, cost, etc.) to the user].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the context sensitive system of Aravamudan and incorporate the user modification updates of Fox to allow the system to use context and user modifications to present notifications to a user.
A person having ordinary skill in the art would have been motivated to modify and include the user modification updates to allow the user to view notifications based on all context information collected, creating an efficient and user friendly system.

Regarding claim 2, Aravamudan as modified by Fox teaches all of the limitations of claim 1 as described above. Aravamudan further teaches wherein the one or more graphical UI Fig. 6, (603), Paras. 67-68, notification display elements].  

Regarding claims 3, 10, and 17, Aravamudan as modified by Fox teaches all of the limitations of claim 1 as described above. Aravamudan further teaches wherein presenting the one or more graphical UI elements at the central user interface, further comprises presenting the one or more graphical UI elements in a first display order, and wherein modifying the one or more graphical UI elements presented at the central user interface further comprises reordering the presented one or more graphical UI elements from the first display order to a second display order [Fig. 6, Paras. 67-68, the notifications are presented in a temporal order and can be modified based on the new contextual information (i.e. user location), prioritizing a notification over another].  

Regarding claims 4, 11, and 18, Aravamudan as modified by Fox teaches all of the limitations of claim 1 as described above. Aravamudan further teaches wherein determining the first user activity associated with the first resource of the one or more resources, further comprises: determining a current user geographic location [Fig. 6, Paras. 67-68, determine user location]; determining that the current user geographic location is associated with the first resource of the one or more resources [Fig. 6, Paras. 67-68, location of user relates to any calendar events (i.e. directions to meeting)]; and modifying the one or more graphical UI elements presented at the central user interface such that a first graphical UI element of the one or more graphical UI elements associated with the first resource is relocated to a top position of Fig. 6, Paras. 67-68, re-ordering the notifications in a temporal manner associated with current location and time context].  

Regarding claim 9,  Aravamudan teaches a computer program product for integrated resource processing and dynamic performance of electronic activities, the computer program product comprising a non-transitory computer- readable storage medium having computer-executable instructions to: 
provide a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device [Fig. 1, Para. 41, a system to aggregate information for a user to present context based notifications]; 
determine one or more resources associated with the user, based on analyzing user resource data extracted from one or more resource data systems [Fig. 1, (102), Para. 41, the event stream aggregator collects information from different modules to determine related information]; 
in response to determining the one or more resources associated with the user, present one or more graphical user interface (UI) elements at the central user interface, wherein each of the one or more graphical UI elements is associated with the one or more resources [Fig. 6, (602), Para. 67, displays a set of notifications based on collected data]; 
determine a first user activity associated with a first resource of the one or more resources [Fig. 6, Paras. 67-68, determine context information (i.e. location and time) of user]; and 
Fig. 6, Paras. 67-68, present the notifications in an order related to the context information].  

But, Aravamudan does not explicitly teach wherein the system is configured to construct a dynamic integrated interface in real- time structured for performing electronic activities associated with user electronic communications and records in an integrated manner from a single interface, at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device perform the functions.
However, Fox teaches wherein the computer program product is configured to construct a dynamic integrated interface in real-time structured for performing electronic activities associated with user electronic communications and records in an integrated manner from a single interface [Fig. 4, Para. 129, interface for scheduling module], the computer program product comprising a non-transitory computer- readable storage medium having computer-executable instructions to: determine one or more resources associated with the user, based on analyzing user resource data extracted from one or more resource data systems [Fig. 7, (702-704), Para. 132, information is collected about user]; in response to determining the one or more resources associated with the user, present one or more graphical user interface (UI) elements at the central user interface, wherein each of the one or more graphical UI elements is associated with the one or more resources [Fig. 7, (718), Para. 132, present travel itinerary and tickets to user]; determine a first user activity associated with a first resource of the one or more resources [Figs. 7-8, Para. 133, determine travel itinerary information and any modifications or changes to travel plans (i.e. user name, date, time, etc.)]; and in response to determining the first user activity, in real-time, modify the one or more graphical UI elements presented at the central user interface [figs. 7-8, Para. 133, update the corresponding travel information (i.e. travel data, tickets, cost, etc.) to the user].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the context sensitive system of Aravamudan and incorporate the user modification updates of Fox to allow the system to use context and user modifications to present notifications to a user.
A person having ordinary skill in the art would have been motivated to modify and include the user modification updates to allow the user to view notifications based on all context information collected, creating an efficient and user friendly system.

Regarding claim 16, Aravamudan teaches a method for integrated resource processing and dynamic performance of electronic activities, the method comprising: 
providing a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device [Fig. 1, Para. 41, a system to aggregate information for a user to present context based notifications]; 
determining one or more resources associated with the user, based on analyzing user resource data extracted from one or more resource data systems [Fig. 1, (102), Para. 41, the event stream aggregator collects information from different modules to determine related information]; 
in response to determining the one or more resources associated with the user, presenting one or more graphical user interface (UI) elements at the central user interface, wherein each of the one or more graphical UI elements is associated with the one or more resources [Fig. 6, (602), Para. 67, displays a set of notifications based on collected data]; 
determining a first user activity associated with a first resource of the one or more resources [Fig. 6, Paras. 67-68, determine context information (i.e. location and time) of user]; and 
in response to determining the first user activity, in real-time, modifying the one or more graphical UI elements presented at the central user interface [Fig. 6, Paras. 67-68, present the notifications in an order related to the context information].  

But, Aravamudan does not explicitly teach wherein the method is configured to construct a dynamic integrated interface in real- time structured for performing electronic activities associated with user electronic communications and records in an integrated manner from a single interface, at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device perform the functions.
However, Fox teaches wherein the wherein the method is configured to construct a dynamic integrated interface in real- time structured for performing electronic activities Fig. 4, Para. 129, interface for scheduling module], the method comprising: determining one or more resources associated with the user, based on analyzing user resource data extracted from one or more resource data systems [Fig. 7, (702-704), Para. 132, information is collected about user]; in response to determining the one or more resources associated with the user, presenting one or more graphical user interface (UI) elements at the central user interface, wherein each of the one or more graphical UI elements is associated with the one or more resources [Fig. 7, (718), Para. 132, present travel itinerary and tickets to user]; determining a first user activity associated with a first resource of the one or more resources [Figs. 7-8, Para. 133, determine travel itinerary information and any modifications or changes to travel plans (i.e. user name, date, time, etc.)]; and in response to determining the first user activity, in real-time, modifying the one or more graphical UI elements presented at the central user interface [figs. 7-8, Para. 133, update the corresponding travel information (i.e. travel data, tickets, cost, etc.) to the user].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the context sensitive system of Aravamudan and incorporate the user modification updates of Fox to allow the system to use context and user modifications to present notifications to a user.
A person having ordinary skill in the art would have been motivated to modify and include the user modification updates to allow the user to view notifications based on all context information collected, creating an efficient and user friendly system.

Claims 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US 2012/0271676 A1) in view of Fox et al. (US 2020/0050997 A1) and further in view of Shirriff et al. (US 2017/0163748 A1).

Regarding claims 5, 12, and 19, Aravamudan as modified by Fox teaches all of the limitations of claim 1 as described above. Aravamudan suggests further teaches wherein determining the first user activity associated with the first resource of the one or more resources, further comprises: determining that a user task associated with the first resource is completed; and modifying the one or more graphical UI elements presented at the central user interface such a first graphical UI element of the one or more graphical UI elements is hidden or removed.  
However, Shirriff teaches wherein determining the first user activity associated with the first resource of the one or more resources, further comprises: determining that a user task associated with the first resource is completed [Fig. 8, Paras. 57-58, determine context information for each notification (i.e. time information for calendar events)]; and modifying the one or more graphical UI elements presented at the central user interface such a first graphical UI element of the one or more graphical UI elements is hidden or removed [Fig. 8, (308), Para. 59, removing stale/expired notifications (i.e. calendar events that have passed)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the context sensitive system of Aravamudan and incorporate the time-based notifications of Shirriff to allow the system to use context and user modifications to present and remove notifications to a user.


Regarding claims 6, 13, and 20, Aravamudan as modified by Fox teaches all of the limitations of claim 1 as described above. But, neither Aravamudan nor Fox explicitly teach wherein determining the first user activity associated with the first resource of the one or more resources, further comprises determining that the first user activity is required to be performed within a predetermined subsequent time interval.  
However, Shirriff teaches wherein determining the first user activity associated with the first resource of the one or more resources, further comprises determining that the first user activity is required to be performed within a predetermined subsequent time interval [Fig. 9, (618-630), Paras. 62-64, collect location and time based information for an event and presenting a notification accordingly].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the context sensitive system of Aravamudan and incorporate the time-based notifications of Shirriff to allow the system to use context and user modifications to present and remove notifications to a user.
A person having ordinary skill in the art would have been motivated to modify and include the time-based notifications to allow the user to view notifications based on all context information collected, creating an efficient and user friendly system.

Regarding claims 7 and 14, Aravamudan as modified by Fox teaches all of the limitations of claim 1 as described above. But, neither Aravamudan nor Fox explicitly teach wherein executing the computer-readable program code is further configured to cause the at least one processing device to initiate completion of the first user activity within the central user interface.  
However, Shirriff teaches wherein executing the computer-readable program code is further configured to cause the at least one processing device to initiate completion of the first user activity within the central user interface [Fig. 9, (618-630), Paras. 62-64, presenting the time-based notification to the user for interaction].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the context sensitive system of Aravamudan and incorporate the time-based notifications of Shirriff to allow the system to use context and user modifications to present and remove notifications to a user.
A person having ordinary skill in the art would have been motivated to modify and include the time-based notifications to allow the user to view notifications based on all context information collected, creating an efficient and user friendly system.

Regarding claims 8 and 15, Aravamudan as modified by Fox teaches all of the limitations of claim 7 as described above. Fox further teaches wherein initiating completion of the first user activity within the central user interface further comprises: conducting, via the central user interface, a first conversation with the user [Fig. 8, (806), Para. 133, user makes modification (i.e. conversation) to travel plans], wherein conducting the first conversation Fig. 8, (806), Para. 133, user makes modification (i.e. conversation) to travel plans]; and presenting, via the central user interface, the received first activity input from the user [Fig. 8, (810), Para. 133, an update travel itinerary is presented].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179